Citation Nr: 0202229	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO rating decision that denied 
service connection for a low back disability.  An RO hearing 
was held in March 2001.


FINDINGS OF FACT

1.  Low back problems during service were acute and 
transitory and resolved without residual disability.

2.  The veteran's current low back disorder began with injury 
in a motor vehicle accident many years after service, and it 
was not caused by any incident of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from June 1977 to June 1980.  His primary specialty during 
service was as a medical specialist.  

The veteran's service medical records show that in October 
1977 he sought treatment for a complaint of thoracic back 
pain of several days duration which he said increased with 
movement of his neck, left arm, and left shoulder.  He 
reported a history of trauma to the area last week when the 
truck he was riding in went over a rock and he struck his 
back on the truck.  There was tenderness to palpation to the 
right of the thoracic spine as well as spasm of that area.  
There was thoracic spine pain but not cervical spine pain.  
The impression was a contusion.  On X-ray examination, his 
thoracic spine appeared grossly normal with a question of a 
small fracture of the spinous process at T6 or T7.  He was 
seen later that month for follow-up of trauma to the thoracic 
spine, and conservative treatment was provided.  By the end 
of the month, the veteran's range of motion was normal except 
for guarding by him, without true spasm; he was given a 
limited duty profile for a brief period and instructed to 
perform flexion exercises.  

Service medical records indicate that in October 1978 the 
veteran sought treatment for lower back pain of four days 
duration.  Physical examination showed tenderness over the 
lumbar region, restricted range of motion, normal reflexes, 
and no pain by straight leg raising.  The impression was 
lumbar strain, and medication was given.

Service medical records show that in late March 1980 the 
veteran complained of low back pain of two weeks duration.  
Examination revealed pain at pressure on the lumbar spine and 
paravertebral muscle contraction.  The impression was low 
back pain.  Medication was given and he was returned to duty.  
On his separation medical examination on the very same day in 
March 1980, the spine was found to be normal on clinical 
evaluation, and on an accompanying medical history form he 
denied a history of recurrent back pain.  

There are no post-service medical records of low back 
problems until many years after service.

Medical records from Shands Hospital show the veteran was 
seen in the emergency room on July 9, 1995 after he was in a 
motor vehicle accident.  He said he was in his car at a 
stoplight and his vehicle was rear-ended.  He said he was 
restrained by his seat belt and did not strike any part of 
his car.  He complained of both neck and back pain after the 
accident.  Examination findings were essentially normal.  The 
asssessment was musculoskeletal strain, and medication was 
given.

On July 17, 1995, the veteran sought chiropractic treatment 
from Dr. C.T. Tucker.  The veteran primarily complained of 
lumbar spine symptoms, but also of cervical/thoracic spine 
symptoms.  The veteran said his injuries were caused by a 
motor vehicle accident on July 9, 1995, when his car was 
struck from behind at a traffic light.  The veteran continued 
to receive chiropractic care from this doctor in July and 
August 1995 for his back complaints.

On August 25, 1995, the veteran received treatment from Mark 
H. Werner, M.D.  The veteran reported he was in good health 
until a recent accident in which his car was rear-ended at a 
stoplight.  He related that in the accident his foot had been 
on the brake and was jammed forward, and then the seat hit 
him in the back; he had gone to the emergency room and had 
been diagnosed as having a strain; the next day he began 
having shooting pain in the low back which tended to radiate 
down his leg; and he received chiropractic care for several 
weeks thereafter.  Current examination by Dr. Werner showed 
some positive musculoskeletal findings concerning the lower 
and upper back, and negative neurological findings.  The 
impressions were low back pain following a motor vehicle 
accident, most likely representing muscle spasm associated 
with low back strain; and cervical muscle strain and spasm.  

Thereafter, the veteran was periodically treated by Dr. 
Werner for low back complaints.  In September 1995, it was 
noted that recent X-rays from the chiropractor showed no 
evidence of erosion of the pedicles and preserved disc 
spaces; there was a possible hairline fracture of the 
transverse process of L1 or a congenital nonunion of this 
transverse process.  Additional X-rays from September 1995 
showed no fracture or misalignment of the lumbar spine; there 
was an ununited ossification center involving the left L1 
transverse process that appeared to be well corticated.  An 
October 1995 lumbar spine MRI scan was normal.  In early 
November 1995, the impression was chronic low back pain with 
radiation down the left leg probably due to muscle spasm and 
injury after his recent auto accident.  It was noted he would 
be referred to another doctor for an impairment rating which 
was needed for litigation surrounding the auto accident.  
Later in November of 1995, it was noted he continued to be 
followed for low back pain following an auto accident, and 
the impression was persistent low back pain due to muscle 
strain.  It was noted that there were some suggestions of 
nerve root irritation, which raised the possibility of a mild 
or intermittently herniating disc that had not been seen on 
the normal MRI scan.  An electromyogram and a nerve 
conduction velocity study were planned to further evaluate 
the condition.  The ensuing electromyogram and nerve 
conduction velocity study in January 1996 were also normal, 
without evidence of radiculopathy.  In January and March 
1996, Dr. Werner noted the veteran continued to be followed 
for low back pain following the auto accident, and the 
impression was recurrent low back pain due to muscle spasm.  
It was noted the veteran was considering litigation regarding 
the accident-related pain and was concerned about the pain 
being related to an auto accident that was not his fault.  

When the veteran was seen by Dr. Werner in May 1996, it was 
again noted he was being followed for low back pain following 
a July 1995 auto accident.  The veteran wanted an evaluation 
for his lawyer regarding possible settlement and litigation 
from the accident.  The impression was persistent low back 
pain due to soft tissue injury and persistent muscle spasm.  
The history, findings, and diagnosis were the same when the 
veteran was seen in August 1996.

In October 1999, the veteran filed his VA claim for service 
connection for a low back condition.

In October 2000, the veteran was seen at a VA outpatient 
clinic, requesting an evaluation of his low back problem.  He 
indicated he was interested in applying for compensation for 
the condition.  The veteran gave a history of having low back 
pain for 20 years; he said that initial trauma occurred in 
service in 1980 when a jeep he was driving went over a rock 
and he struck a reinforcement pole on the jeep, and he was 
then diagnosed as having lumbosacral strain; and he said that 
he was in a car accident in 1995 which aggravated his back 
condition.  Following current VA examination, the assessment 
was low back pain with radiculopathy.  Low back X-rays and 
neurological findings were normal.  Subsequent VA outpatient 
records dated to March 2001 show periodic treatment for 
complaints of low back pain, and the veteran used a cane.  An 
MRI was negative.  At times the veteran repeated a history 
that his low back problem started with an injury in service 
in 1980, with reinjury after service in 1995.   

In a statement dated in February 2001, an acquaintance of the 
veteran, Y. F., wrote that she had known the veteran since 
1976, that he had been complaining of chronic and severe low 
back pain since 1980, that he stated that his injury occurred 
in the Army, and that he had been using a cane to walk since 
1980.  In a February 2001 statement, another acquaintance, A. 
L., wrote that he had known the veteran since 1986, that 
since he met him the veteran had been using a cane and 
complained of chronic and severe low back pain, and the 
veteran had stated this resulted from an injury in the Army.

In written statements and in testimony at a March 2001 RO 
hearing, the veteran asserted that his low back condition 
started with an injury in service.  He related he injured his 
low back in a service truck accident in 1977 and also from 
repeated trauma from having to climb steep steps every day at 
his base (he submitted a drawing of this).  He noted he had 
been treated for back problems in service.  He asserted that 
he attempted to get VA treatment for the problem shortly 
after service in 1980, but he was told he was not eligible 
and no record was kept of this incident.  The veteran related 
that from 1980 to 1995 he did not receive medical treatment 
for his low back problem, although he continued to have it 
and treated himself with exercise and over-the-counter 
medication.  He maintained that the 1995 car accident 
aggravated a low back condition which had existed since 
service.  The veteran submitted copies of general medical 
articles, apparently obtained over the internet, concerning 
back disorders.

Continuing VA outpatient records from 2000 and 2001 show the 
veteran received periodic treatment for complaints of low 
back pain.  X-rays and an MRI were normal.  At times the 
veteran's history was repeated of having low back pain since 
a service accident in 1980 and a motor vehicle accident in 
1995.  

II.  Legal analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been notified of the evidence 
needed to substantiate his claim for service connection for a 
low back disability.  He has been afforded a hearing.  
Identified treatment records have been obtained, and a 
medical examination is not necessary as there is competent 
medical evidence to decide the claim.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran served on active duty from June 1977 to June 
1980.  Service medical records show that in October 1977 he 
received outpatient treatment for neck (cervical spine) and 
upper back (thoracic spine) symptoms after an incident a week 
earlier in which the truck he was riding in went over a rock 
and he struck his back against part of the truck.  Contrary 
to the veteran's recollections in his recent statements in 
support of his VA claim, this service incident did not 
involve the low back (lumbosacral spine).  The service 
medical records do document episodes of low back strain and 
pain, for which outpatient care was given in October 1978 and 
March 1980, yet the service records as a whole do not 
establish that a chronic low back condition was present in 
service.  In fact, the March 1980 service separation 
examination (the same day as the outpatient visit) showed a 
normal spine.  The veteran was released from active duty in 
June 1980.  Although he now alleges that he sought but was 
rejected from VA treatment for low back problems shortly 
after service, there is no credible evidence of this.

There is no post-service medical evidence of any low back 
problems until after a July 1995 motor vehicle accident, many 
years after service.  Indeed, numerous medical records from 
shortly after the July 1995 accident, and continuing for some 
time thereafter, reflect that the veteran denied having 
pertinent health problems before the July 1995 accident; he 
attributed his low back disorder to the July 1995 accident; 
and he was engaged in litigation based on a low back 
disability being related to the July 1995 accident.  None of 
these medical records contain any suggestion that the low 
back problems existed since service, or at any time before 
the July 1995 vehicle accident for that matter.

The veteran's assertion that his current low back disability 
dates from service is set forth in his own written statements 
in support of his VA claim, his RO hearing testimony, and VA 
treatment records (which recite his self-reported history).  
He has also submitted recent statements from a couple of 
friends.  The veteran and his friends made their statements 
subsequent to him filing his VA claim for service connection 
for a low back disability in 1999, and their recent 
statements are inconsistent with and contradicted by the 
earlier evidence (including the veteran's repeated statements 
during the course of treatment) which indicates no chronic 
low back problems prior to the 1995 motor vehicle accident.  
With regard to use of a cane, the medical records indicate 
that the veteran did not use such until well after the 1995 
vehicle accident, contrary to statements by the veteran and 
his friends.  Given such factors, the recent statements of 
the veteran and his friends, asserting he had low back 
problems since service, are not credible. 

The medical evidence as a whole establishes that the 
veteran's low back problems during his 1977-1980 active 
service were acute and transitory and resolved without 
residual disability.  Continuity of low back symptoms since 
service is not demonstrated.  His current low back disorder 
began after injury in a motor vehicle accident in 1995 many 
years after service, and it was not caused by any incident of 
service.

The Board concludes that a low back disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.   38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disability is denied.



		
	L.W TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

